Opinion issued October 6, 2015




                                         In The

                                 Court of Appeals
                                        For The

                             First District of Texas
                              ————————————
                                  NO. 01-15-00603-CV
                               ———————————
              HARRIS COUNTY APPRAISAL DISTRICT, Appellant
                                           V.
                GRACE BUSINESS INVESTMENTS LLC, Appellee


                         On Appeal from the 55th District Court
                                  Harris County, Texas
                            Trial Court Case No. 2014-44533



                              MEMORANDUM OPINION

       This is an appeal from a judgment signed July 8, 2015. On September 16, 2015,

the parties filed a joint motion to reverse the trial court’s judgment and remand the case

to the trial court for rendition of a revised judgment. See TEX. R. APP. P. 42.1(a)(2)(B).

No opinion has issued.
       The motion is granted, the trial court’s judgment is set aside, and the case is

remanded to the trial court for rendition of a revised judgment consistent with the parties’

agreement. See TEX. R. APP. P. 42.1(a)(2)(B). We dismiss any other pending motions as

moot. The Clerk is directed to issue the mandate within 10 days of the date of this

opinion. See TEX. R. APP. P. 18.1(c).

                                     PER CURIAM
Panel consists of Justices Jennings, Higley, and Brown.




                                             2